Hughes sued Parrott in the justice court to recover $125. In that court he obtained judgment for $10, and appealed to the county court. In order to perfect his appeal to the county court the plaintiff was not required to give an appeal bond. Edwards v. Morton, 92 Tex. 152, 46 S.W. 792. In the county court he obtained judgment for the amount sued for, and Parrott appeals.
What purports to be a statement of facts appears in the record, signed simply by counsel for appellant. There is nothing to show that the parties were unable to agree upon a statement. Nothing to show that the trial court refused to prepare a statement. The so-called statement of facts cannot be considered. Renn v. Samos, 42 Tex. 104; Railway Co. v. Underwood, 67 Tex. 589, 4 S.W. 216; Brown v. Masterson (Tex.Civ.App.)38 S.W. 1027.
The only assignment questions the sufficiency of the evidence. In the absence of a proper statement of facts, this matter cannot be reviewed.
Affirmed.